DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-15 & 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor device, comprising: a substrate comprising a dielectric core between first and second conductive layers, the substrate further having first and second opposed surfaces, the substrate comprising: solder balls on the first surface of the substrate, the solder balls being in direct contact with one of the first and second conductive layers of the substrate and configured to couple the semiconductor device to a host device, and corner structural supports in direct contact with the substrate at corners of the substrate, the corner structural supports having a higher strength than the solder balls; and one or more semiconductor dies coupled to the second surface of the substrate.
Claims 2-6 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 9, the prior art of record fails to teach or suggest, a semiconductor device, comprising: a substrate comprising: a dielectric core; a first conductive layer on a first side of the dielectric core; a second conductive layer on a second side of the dielectric core; one or more vias electrically coupling portions of the first conductive layer with portions of the second conductive layer; first and second opposed surfaces; solder balls on the first surface and configured to couple the semiconductor device to a host device, and one or more structural billets, instead of solder balls, on the first surface at each of the corners of the substrate, the one or more structural billets having a higher strength than the solder balls; and one or more semiconductor dies separate from and coupled to the second surface of the substrate, the substrate configured to transfer signals between the one or more semiconductor dies and the host device.
Claims 10-15 are allowed as being directly or indirectly dependent of the allowed independent base claim 9.

With respect to claim 22, the prior art of record fails to teach or suggest, a semiconductor device, comprising: a substrate, the substrate comprising: a dielectric core, a first conductive layer on a first side of the dielectric core, a second conductive layer on a second side of the dielectric core: one or more vias electrically coupling portions of the first conductive layer with portions of the second conductive layer; first and second opposed surfaces; solder balls on the first surface of the substrate, the solder balls being in direct contact with the substrate and configured to couple the semiconductor device to a host device, and structural support means on the first surface of the substrate for structurally supporting the semiconductor device on the host device, the structural support means in direct contact with the substrate and provided at corners of the substrate and having a higher strength than the solder balls; and one or more semiconductor dies coupled to the second surface of the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894